COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of M.P.B and L.C.B., children

Appellate case number:    01-19-00973-CV

Trial court case number: 2018-04477J

Trial court:              313th District Court of Harris County

       Appellee, Department of Family & Protective Services, has requested an unopposed
motion for extension of time to file its brief. The motion is granted. Appellee’s brief is due April
13, 2020.
       It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd________________
                              Acting individually 


Date: April 7, 2020